  8:18-cv-00551-JMG-MDN Doc # 82 Filed: 08/13/21 Page 1 of 1 - Page ID # 368




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

TELENA MOSER, Personal Representative
of the Estate of Terry L. Berry, JR.,
Deceased;                                                                    8:18CV551

                           Plaintiff,
                                                                               ORDER
        vs.

JOANN HELTON, in her individual
capacity; et al.;

                           Defendants.


       This matter is before the Court following a planning conference held with counsel for the
parties by telephone on August 13, 2021. Counsel jointly notified the undersigned magistrate
judge that they have settled their claims, subject to the approval of the Nebraska State Legislature
and satisfaction of payment. Accordingly,


       IS IT ORDERED:
       1. The Clerk of Court shall close this case for statistical purposes.
       2. On or before May 13, 2022, the parties shall file a joint stipulation for dismissal (or
              other dipositive stipulation) that will fully dispose of this case. If a joint stipulation for
              dismissal is not filed, the parties shall instead file a report explaining the current status
              of the settlement agreement.
       3. The Clerk of Court shall terminate all other outstanding deadlines, the pretrial and trial
              settings, and any hearings set for this case, and set a case management deadline for
              May 13, 2022: check for dismissal or status report.


       Dated this 13th day of August, 2021.
                                                          BY THE COURT:

                                                          s/Michael D. Nelson
                                                          United States Magistrate Judge
